Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 1 of 24

Copies Gohl ll, lo [23].
Chambers6f Vincent L. Briccetti

 

 

CORRECTION OFFICER PATRICK LEON
MCNEIL, CORRECTION OFFICER
PETERSON, CORRECTION OFFICER KEITH

19 CV 11821 (VB)
SPOSATO, CORRECTION OFFICER ee

UNITED STATES DISTRICT COURT e PR !

SOUTHERN DISTRICT OF NEW YORK |
x

DARRELL GUNN, |

Plaintiff, |

Vv. |

OPINION AND ORDER |

|

WESLEY, and CORRECTION OFFICER poe LS,
ANTHONY WELLS, : SO LS Dy
Defendants. ps

 

 

Briccetti, J.:

 

Plaintiff Darrell Gunn, proceeding pro se and in forma pauperis, brings this action
pursuant to 42 U.S.C. § 1983 against defendants Correction Officer (“C.O.”) Patrick Leon
McNeil, C.O. Peterson, C.O. Keith Sposato, C.O. Wesley, C.O. Anthony Wells, and the New
York State Department of Corrections and Community Supervision ((DOCCS”).' Liberally
construed, plaintiff alleges violations of his First, Fifth, Eighth, and Fourteenth Amendments.

Now pending is defendants’ motion to dismiss the complaint pursuant to Rule 12(b)(6).
(Doc. #26).

For the reasons set forth below, the motion is GRANTED. However, plaintiff is granted
leave to file a second amended complaint, as specified below.

The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

 

 

I By letter dated March 9, 2020, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir.
1997), the New York State Attorney General (“AG”) identified defendant “John Doe” as C.O.
Anthony Wells. (Doc. #11). In addition, although plaintiff does not list DOCCS as a defendant
in the caption of the complaint, plaintiff states that DOCCS is a defendant within the complaint.
(Doc. #2 (“Compl.”) § 10).
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 2 of 24

BACKGROUND

For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-
pleaded factual allegations in the operative complaint and draws all reasonable inferences in
plaintiffs favor, as summarized below.”

During the complained-of events, plaintiff was incarcerated at Green Haven Correctional
Facility (“Green Haven”) in Stormville, New York.

Plaintiff alleges that on April 17, 2015, July 21, 2015, May 24, 2016, August 16, 2016,
October 5, 2016, October 17, 2016, April 26, 2017, and July 13, 2017, he filed grievances in
which he “presented the facts relating to this complaint.” (Compl. {J 27-34). He further alleges
each grievance was denied and that he appealed each denial.

Plaintiff claims that in May 2016, and prior to then, he was denied writing paper, an
envelope, and a pen.

According to plaintiff, on August 29, 2016, as plaintiff was working to file an appeal in
the New York State Court of Claims (“Court of Claims”), C.O. McNeil told plaintiff he could
not give him extended law library access because the Court of Claims “is not considered a court

deadline.” (Compl. J 42).

 

2 On December 20, 2019, plaintiff filed his original complaint. (Doc. #2). On March 30,
2020, plaintiff filed an amended complaint. (Doc. #19 (““Am. Compl.”)). Given plaintiffs pro
se status, the Court liberally construed both documents together as the operative complaint and
directed defendants to respond to both as if they were a single operative complaint. (Doc. #20 at
ECF 2). In addition, because plaintiff is proceeding pro se, the Court considers allegations made
for the first time in his opposition to the motion to dismiss and the exhibits annexed thereto. See
Vlad-Berindan v. MTA N.Y.C. Transit, 2014 WL 6982929, at *6 (S.D.N.Y. Dec. 10, 2014).

Plaintiff will be provided copies of all unpublished opinions cited in this decision. See
Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).

“ECF __” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 3 of 24

Plaintiff further alleges that on September 29, 2016, C.O. McNeil removed plaintiff from
the evening library “call-out”? after “falsely accus[ing]” plaintiff of an unexcused absence from
the law library on September 22, 2016. (Compl. § 44). According to plaintiff, on September 22,
he had been at a different correctional facility for medical reasons.

Moreover, plaintiff claims C.O. Wesley “targeted” plaintiff and gave him “a very hard
time” by denying plaintiff access to the law library on March 23, 2017. (Compl. 46). Plaintiff
claims that on the same day, C.O. Wesley withheld plaintiff's pain medication for “pre-existing
medical conditions” that C.O. Wesley was “well aware of,” causing plaintiff to suffer a panic
attack. (Doc. #30 (“PI. Mem.”) at ECF 5).

In addition, plaintiff alleges that on June 1, 2017, C.O. Wells denied plaintiff access to
the law library, causing plaintiff to “miss court deadlines.” (Am. Compl. at ECF 6).

Plaintiff also alleges that on an unspecified date, C.O. Sposato retaliated against plaintiff
for filing the April 17, 2015, grievance. According to plaintiff, C.O. Sposato removed plaintiff
from the law library, ordered plaintiff to show him plaintiff's court documents, and upon
reviewing them, stated the documents did not look “legit” and that he believed plaintiff typed up
the purported court documents himself. (Compl. J 17). Plaintiff further alleges that on an
unspecified date, C.0. Sposato removed plaintiff from the library call-out. Plaintiff alleges that
thereafter, he was placed on bi-weekly evening law library call-outs but C.O. Sposato again
removed him from the call-out. Plaintiff claims as a result of C.O. Sposato’s actions, he missed

unspecified “mandated court deadlines and statutory court deadlines.” (Compl. J 38).*

 

3 “Call-outs” allow prisoners to leave their housing block to do things such as attend

programs and religious services or visit the law library. See Bilal v. New York State Dep’t of
Corr., 2010 WL 2506988, at *1 (S.D.N.Y. June 21, 2010).

4 Although plaintiff does not allege on which date(s) C.O. Sposato took these actions,
according to a DOCCS memorandum plaintiff appended to his opposition to the motion to

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 4 of 24

According to plaintiff, on an unspecified date, C.O. Peterson told him she could not “give
extended access to the law library” because the deadline to file a federal habeas corpus petition
had passed. (Compl. 4] 25-26).

Finally, plaintiff alleges that on unspecified dates, he was removed from Friday morning
and evening law library call-outs.

DISCUSSION
I. Standard of Review

In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative
complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009).° First, plaintiff’s legal conclusions and “[t]hreadbare recitals of
the elements of a cause of action, supported by mere conclusory statements,” are not entitled to
the assumption of truth and are thus not sufficient to withstand a motion to dismiss. Id. at 678;
Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded
factual allegations, a court should assume their veracity and then determine whether they
plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard
of “plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,
564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

 

dismiss, on October 19, 2016, he was placed on bi-weekly evening call-outs. (Doc. #30-8 at
ECF 6). Thus, C.O. Sposato’s alleged actions may have occurred in fall 2016.

5 Unless otherwise indicated, case quotations omit all internal citations, quotation marks,
footnotes, and alterations.

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 5 of 24

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

The Court must liberally construe submissions of pro se litigants and interpret them “to
raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d
471, 474 (2d Cir. 2006) (per curiam) (collecting cases). Applying the pleading rules
permissively is particularly appropriate when, as here, a pro se plaintiff alleges civil rights
violations. See Sealed Plaintiff v, Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). “Even in
a pro se case, however, . . . threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.
2010). Nor may the Court “invent factual allegations” a plaintiff has not pleaded. Id.

I. Exhaustion

Defendants argue the operative complaint should be dismissed because plaintiff fails to
allege whether prior to filing this lawsuit, he fully exhausted his administrative remedies with
respect to his claim against C.O. Wells.

The Court disagrees.

Under the Prison Litigation Reform Act (“PLRA”), “[nJo action shall be brought with
respect to prison conditions under [Section 1983], or any other Federal law, by a prisoner
confined in any jail, prison, or other correctional facility until such administrative remedies as
are available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement “applies to all
inmate suits about prison life, whether they involve general circumstances or particular episodes,
and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002).

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 6 of 24

“Failure to exhaust administrative remedies is an affirmative defense under the PLRA,

not a pleading requirement.” Williams v. Corr. Officer Priatno, 829 F.3d 118, 122 (2d Cir.

 

2016). “Accordingly, inmates are not required to specially plead or demonstrate exhaustion in
their complaints.” Id. Thus, when “a prisoner indicates that he has taken some steps toward
exhaustion, district courts will normally not infer from his silence that he failed to take the
remaining steps that full exhaustion would require.” Huggins v. Schriro, 2015 WL 7345750, at
*3 (S.D.N.Y. Nov. 19, 2015), report and recommendation adopted, 2016 WL 680822 (S.D.N.Y.
Feb. 18, 2016). “However, a district court still may dismiss a complaint for failure to exhaust
administrative remedies if it is clear on the face of the complaint that the plaintiff did not satisfy
the PLRA exhaustion requirement.” Williams v. Corr. Officer Priatno, 829 F.3d at 122.

Construing all inferences in plaintiffs favor, it is not clear from the face of the operative
complaint that plaintiff failed to exhaust administrative remedies. To the contrary, plaintiff
makes numerous statements in the complaint regarding his use of Green Haven’s grievance
system.

Accordingly, at this early stage of the proceedings, the Court will not dismiss plaintiff's
claim against C.O. Wells for failure to fully exhaust administrative remedies. Nor will the Court
dismiss the entire operative complaint on the basis that plaintiff may not have fully exhausted
administrative remedies against one out of several defendants.

I. Statute of Limitations and Equitable Tolling

A. Statute of Limitations

Defendants argue plaintiffs claims based on incidents prior to December 16, 2016, are
barred by the statute of limitations.

The Court agrees.

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 7 of 24

“The statute of limitations for claims brought under Section 1983 is governed by state
law, and in this case is the three-year period for personal injury actions under New York State
law.” Shomo v. City of New York, 579 F.3d 176, 181 (2d Cir. 2009). A Section 1983 claim
accrues when the plaintiff knows or has reason to know of the harm. Id. Dismissal based on a
statute of limitations defense is “appropriate only if a complaint clearly shows the claim is out of
time.” Brewer v. Hashim, 738 F. App’x 34, 34-35 (2d Cir. 2018) (summary order).

Here, plaintiffs original complaint was signed December 16, 2019. Accordingly, claims
that accrued before December 16, 2016, are time-barred unless plaintiff establishes he is entitled
to equitable tolling. |

Plaintiff alleges several violations occurred before December 16, 2016: (i) prior to and in |
May 2016, he was denied writing paper, an envelope, and a pen, (ii) on August 29, 2016, C.O.
McNeil denied plaintiff extended law library access, and (iii) on September 29, 2016, C.O.
McNeil removed plaintiff from the library call-out. Each of these claims became time-barred
three years after the date of the alleged violation—in other words, before plaintiff filed his
original complaint.

Accordingly, plaintiff’s claims against C.O. McNeil, as well as plaintiffs claim he was
not given writing materials, are untimely unless equitable tolling applies.

B. Equitable Tolling

Plaintiff argues his claims are not barred by the statute of limitations because he filed

certain grievances.

 

The Court disagrees.
The statute of limitations may be equitably tolled if a plaintiff “show[s] that extraordinary

circumstances prevented him from filing his [complaint] on time” and that he “acted with
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 8 of 24

reasonable diligence throughout the period he seeks to toll.” Smith v. McGinnis, 208 F.3d 13, 17
(2d Cir. 2000). To show that extraordinary circumstances “prevented” a plaintiff from filing his
complaint on time, he “must demonstrate a causal relationship between the extraordinary
circumstances on which the claim for equitable tolling rests and the lateness of his filing, a
demonstration that cannot be made if the [plaintiff], acting with reasonable diligence, could have
filed on time notwithstanding the extraordinary circumstances.” Hizbullahankhamon v. Walker,
255 F.3d 65, 75 (2d Cir. 2001). In addition, “the applicable statute of limitations must be tolled
while a prisoner completes the mandatory exhaustion process.” Gonzalez v. Hasty, 651 F.3d
318, 323-24 (2d Cir. 2011). “The plaintiff bears the burden of showing that the action was
brought within a reasonable period of time after the facts giving rise to the equitable tolling claim
... have ceased to be operational.” See Abbas v. Dixon, 480 F.3d 636, 642 (2d Cir. 2007).
Plaintiff identifies no extraordinary circumstance that prevented him from filing his
claims sooner. And although plaintiff alleges he filed several grievances that were denied and
appealed between August 2016 and July 2017, he does not specify which, if any, was filed in
connection with the denial of writing materials or C.0. McNeil’s actions. Moreover, plaintiff
fails to allege when he received decisions on his grievance appeals, which would demarcate the
end of the exhaustion process for each grievance. To the extent plaintiff argues grievances he
filed on April 17, 2015, and July 21, 2015, for which he received final decisions on November
25, 2015, and November 18, 2015, respectively, toll the statute of limitations, these grievances
pre-date the 2016 claims at issue, and thus do not equitably toll the statute of limitations.
Accordingly, the claims against C.O. McNeil, as well as plaintiff's claim he was not

given writing materials, must be dismissed.°

 

6 Furthermore, with respect to plaintiff's claim that he was denied writing paper, an

envelope, and a pen, plaintiff fails to allege which defendant withheld these items. See Wright v.

 

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 9 of 24

IV. Denial of Access to the Courts

Defendants argue plaintiff fails to state a claim for denial of access to the courts.’

The Court agrees.

A. Legal Standard

To state a constitutional claim for denial of access to the courts, plaintiff must plausibly
allege that a defendant, acting deliberately and with malice, “took or was responsible for actions
that hindered a plaintiffs efforts to pursue a legal claim,” causing plaintiff to suffer “actual
injury.” Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003). To establish actual injury, the denial
must have hindered the plaintiff's efforts in pursuing a nonfrivolous legal claim. See Amaker v.
Haponik, 1999 WL 76798, at *3 (S.D.N.Y. Feb. 17, 1999).

“Interferences that merely delay an inmate’s ability to work on a pending cause of action
or to communicate with the courts do not violate this constitutional right.” See Jermosen v.
Coughlin, 1995 WL 144155, at *5 (S.D.N.Y. Mar. 30, 1995). “[T]Jhe Constitution does not
require unlimited and unrestricted access to a law library at the demand ofa prisoner. Prison
officials may impose reasonable restrictions on the use of a prison law library.” Oliver v. Head
Sherriff of Dep’t & Div. of Corr. of Nassau Cnty., 2008 WL 238577, at *2 (E.D.N.Y. Jan. 28,

2008).

 

Smith, 21 F.3d 496, 501 (2d Cir. 1994) (“[P]ersonal involvement of defendants in alleged
constitutional deprivations is a prerequisite to an award of damages under § 1983.”).

7 The source of the constitutional right of access to the courts “has been variously located
in the First Amendment right to petition for redress, the Privileges and Immunities Clause of
Article IV, section 2, and the Due Process Clauses of the Fifth and Fourteenth Amendments.”
Crosby v. Petermann, 2020 WL 1434932, at *11 (S.D.N.Y. Mar. 24, 2020).

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 10 of 24

B. Application

Plaintiff alleges that at various times, C.O. Wesley, C.O. Wells, C.O. Sposato, and C.O.
Peterson each denied him access to the law library. However, plaintiff fails to allege he suffered
any actual injury as a result of these denials. Plaintiff does allege C.O. Sposato caused him to
miss “mandated court deadlines and statutory court deadlines” (Compl. § 38), and C.O. Wells
caused him to “miss court deadlines” (Am. Compl. at ECF 6). However, these vague and
-conclusory allegations do not suffice to plead he suffered an actual injury as a result of
defendants’ actions. See, e.g., Amaker v. Lee, 2019 WL 1978612, at *13 (S.D.N.Y. May 3,
2019), reconsideration denied sub nom. Amaker v. Lieberman, 2019 WL 3554507 (S.D.N.Y.
Aug. 5, 2019) (conclusory allegations that plaintiff missed deadlines in “two appeals in the
Appellate Division” as a result of denial to law library insufficient to plead an access to the
courts claim). For instance, plaintiff does not allege which specific, nonfrivolous legal
challenges were affected by the named defendants’ actions; which particular deadlines, if any, he
missed due to such actions; or what specific documents, such as motions or pleadings, he was
prevented from filing.

Plaintiff similarly fails to allege he suffered any actual injury with respect to his claims
that he was removed from Friday library call-outs. Plaintiff does not allege, for instance, how
many total days he was denied access to the law library as a result of being taken off the call-out,
or what claims or proceedings he was stopped from pursuing at the time. Moreover, plaintiff
does not allege who took him off of the Friday call-outs. See Wright v. Smith, 21 F.3d at 501
(“[P]ersonal involvement of defendants in alleged constitutional deprivations is a prerequisite to

an award of damages under § 1983.”).

10

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 11 of 24

In addition, the Court does not find persuasive plaintiff's argument that several Court of
Claims decisions and one U.S. District Court, Southern District of New York decision, each
appended to his opposition and issued between February 2020 and July 2020, provide
“indisputable proof [] that plaintiff missed his court deadlines.” (Pl. Mem. at ECF 4). Again,
plaintiff has not alleged details plausibly to plead an actual injury.

Accordingly, plaintiff fails plausibly to allege an actual injury, and his denial of access to
the courts claims must be dismissed.

Furthermore, to the extent plaintiff alleges a denial of access to the courts claim against
DOCCS, such claim is barred under the doctrine of Eleventh Amendment immunity. “[A]s a
general rule, state governments may not be sued in federal court unless they have waived their
Eleventh Amendment immunity, or unless Congress has abrogated the states’ Eleventh
Amendment immunity.” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). Therefore,
plaintiff's claim that certain DOCCS rules are unconstitutional—including those allowing C.O.s
to remove inmates from library call-outs, placing a two-day-a-week limit on library call-outs,
and disallowing make-up call-outs for excused absences—must be dismissed.

V. Deliberate Indifference to Serious Medical Needs

Defendants argue plaintiff fails to state a claim for deliberate indifference to his serious
medical needs.

The Court agrees.

To state a claim for constitutionally inadequate medical care, a plaintiff “must allege acts
or omissions sufficiently harmful to evidence deliberate indifference to serious medical needs.”
Estelle v. Gamble, 429 U.S. 97, 106 (1976). This test has an objective prong and a mens rea

prong: a plaintiff must plausibly allege (i) a “sufficiently serious” inadequacy of medical care,

11

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 12 of 24

and (ii) that the officials in question acted with a “sufficiently culpable state of mind.”
Salahuddin v. Goord, 467 F.3d 263, 279-80 (2d Cir. 2006).

The objective prong has two subparts. First, a plaintiff must adequately plead he “was
actually deprived of adequate medical care.” Salahuddin v. Goord, 467 F.3d at 279. Because
“the prison official’s duty is only to provide reasonable care,” prison officials violate the Eighth
Amendment only if they fail “‘to take reasonable measures’ in response to a medical condition.”
Id. at 279-80 (quoting Farmer v. Brennan, 511 U.S. 825, 847 (1994)). Second, a plaintiff must
plausibly allege “the inadequacy in medical care is sufficiently serious.” Id. at 280. Courts
assess this by examining “how the offending conduct is inadequate and what harm, if any, the
inadequacy has caused or will likely cause the prisoner.” Id, If the allegedly offending conduct
“is a failure to provide any treatment for an inmate’s medical condition, courts examine whether
the inmate’s medical condition is sufficiently serious.” Id. “Factors relevant to the seriousness
of a medical condition include whether a reasonable doctor or patient would find [it] important
and worthy of comment, whether the condition significantly affects an individual’s daily
activities, and whether it causes chronic and substantial pain.” Id.

Here, plaintiff fails to plead a sufficiently serious inadequacy of medical care. Plaintiff
alleges C.O. Wesley was aware of plaintiffs unspecified “pre-existing medical conditions of
injuries” for which plaintiff was taking pain medication, and that C.O. Wesley “refused” to give
plaintiff his medication, causing plaintiff to have a panic attack. (Pl. Mem. at ECF 5). However,
plaintiff fails to identify the pre-existing medical conditions for which he was denied medication.
Even drawing all reasonable inferences in plaintiff's favor, the Court concludes plaintiff has
failed plausibly to allege facts from which a sufficiently serious constitutional violation could be

inferred.

12

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 13 of 24

Accordingly, plaintiff's deliberate indifference to serious medical needs claim against
C.O. Wesley must be dismissed.
VI. First Amendment Retaliation Claim

To the extent plaintiff alleges C.O. Sposato retaliated against him, such claim must be

dismissed.

 

To adequately plead a First Amendment retaliation claim, a plaintiff must plausibly
allege: (i) he engaged in constitutionally protected speech or conduct, (ii) a defendant took
adverse action against him, and (iii) the protected speech and adverse action are causally
connected. Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015). Courts approach prisoners’
retaliation claims “with skepticism and particular care, because virtually any adverse action
taken against a prisoner by a prison official—even those otherwise not rising to the level of a
constitutional violation—can be characterized as a constitutionally proscribed retaliatory act.”
Id. at 295. Accordingly, a prisoner pursuing a retaliation claim must not rest on “wholly
conclusory” allegations, but rather must allege “specific and detailed” supporting facts. Id.

With respect to the first element, “[fliling a lawsuit or an administrative complaint and
filing prison grievances all constitute protected activities.” Gilliam vy. Black, 2019 WL 3716545,
at *15 (D. Conn. Aug. 7, 2019) (citing Dolan v. Connolly, 794 F.3d at 294).

Regarding the second element, “[o]nly retaliatory conduct that would deter a similarly
situated individual of ordinary firmness from exercising his or her constitutional rights
constitutes an adverse action for a claim of retaliation.” Davis v. Goord, 320 F.3d at 353.

Finally, to allege a causal connection, the plaintiff's “allegations must support an

 

inference that the protected conduct was a substantial and motivating factor for the adverse

action[].” Dorsey v. Fisher, 468 F. App’x 25, 27 (2d Cir. 2012) (summary order). “A plaintiff

13
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 14 of 24

can establish a causal connection that suggests retaliation by showing that protected activity was
close in time to the adverse action.” Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009).

Here, plaintiff fails plausibly to allege his filing of an April 17, 2015, grievance was a
substantial and motivating factor for C.O. Sposato’s alleged retaliation. Plaintiff alleges that on
an unspecified date, C.0. Sposato removed plaintiff from the law library, ordered plaintiff to
show him the envelope containing plaintiffs court documents, and upon reviewing them, stated
the documents did not look “legit” and that he believed plaintiff typed up the court documents
himself. (Compl. 7 17). Plaintiff further alleges that on an unspecified date, C.O. Sposato
removed plaintiff from the library call-out. However, the pleadings contain no facts suggesting
C.O. Sposato’s actions were motivated by the April 17, 2015, grievance. Further, no causal
connection based on closeness in time between the April 17, 2015, grievance and the alleged
retaliation can be inferred when plaintiff does not provide the dates for C.O. Sposato’s actions.

Accordingly, plaintiff's retaliation claim must be dismissed.

VII. Harassment

Plaintiff's allegations that on an unspecified date, C.0. Wesley “targeted” plaintiff and
began giving plaintiff “a very hard time” are insufficient to allege a Fourteenth Amendment
violation. (Compl. 4 46). “[V]Jerbal threats or abuse are not sufficient to state a constitutional
violation cognizable under § 1983.” See Harris v. Lord, 957 F. Supp. 471, 475 (S.D.N.Y. 1997).
VU. Injunctive Relief

Plaintiffs request for injunctive relief against all defendants is mooted because plaintiff
is no longer an inmate at Green Haven. See Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996)
(“It is settled in this Circuit that a transfer from a prison facility moots an action for injunctive

relief against the transferring facility.”).

14

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 15 of 24

IX. State Law Claims

Having dismissed all claims over which it has original jurisdiction, the Court declines to
exercise supplemental jurisdiction over any state law claims the operative complaint can be
liberally read to assert. See 28 U.S.C. § 1367(c)(3).

X. Leave to Amend |

Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs that courts “should freely
give leave” to amend a complaint “when justice so requires.” Liberal application of Rule 15(a)
is warranted with respect to pro se litigants, who “should be afforded every reasonable
opportunity to demonstrate that [they have] a valid claim.” Matima v. Celli, 228 F.3d 68, 81 (2d
Cir. 2000). District courts “should not dismiss [a pro se complaint] without granting leave to
amend at least once when a liberal reading of the complaint gives any indication that a valid
claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

Here, because a liberal reading of the complaint indicates there may be valid claims for
denial of access to the courts against C.O. McNeil, C.O. Sposato, C.O. Peterson, C.O. Wesley,
and C.O. Wells; a valid claim for retaliation against C.O. Sposato; and a valid claim for
deliberate indifference to serious medical needs against C.O. Wesley, the Court grants plaintiff
leave to file a second amended complaint in accordance with the instructions below to the extent
he can do so clearly, concisely, truthfully, and plausibly.

To the greatest extent possible, plaintiff's second amended complaint must address the
deficiencies identified in this Opinion and Order, and must:

I. State if plaintiff is seeking equitable tolling on his time-barred claims, and if so,
what extraordinary circumstances prevented him from filing his complaint on time and what

specific actions he took to act with reasonable diligence throughout the period he seeks to toll;

15

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 16 of 24

2. Provide the beginning and end dates of any grievance process pursued related to
claims that may be untimely;

3. Describe all relevant events, stating the facts that support plaintiffs claims that
plaintiff was denied access to the law library by C.O. McNeil, C.O. Sposato, C.O. Peterson, C.O.
Wesley, or C.O. Wells and include a clear explanation of the actual injury caused by each
alleged denial of access to the law library, including (i) which deadline he missed, (ii) in which
case, and (iii) based on which defendant’s actions on which date;

4. Describe all relevant events, stating the facts that support plaintiff's retaliation
claim, including what actions C.O. Sposato took against plaintiff;

5. Describe all relevant events, stating the facts that support plaintiffs deliberate
indifference to medical needs claim, including what C.O. Wesley did or failed to do with respect
to such claim; and

6. Provide the dates and times of each relevant event or, if not known, the
approximate date and time of each relevant event.

Essentially, the body of plaintiff's second amended complaint must tell the Court: who
violated his federally protected rights; what facts show that his federally protected rights were
violated; when such violation occurred; where such violation occurred; and why plaintiff is
entitled to relief.

Finally, the second amended complaint will completely replace the complaint, the
amended complaint, and plaintiffs opposition to the motion to dismiss, including
attachments. Therefore, plaintiff should include in the second amended complaint all

information necessary for his claims. However, plaintiff is directed to include in his second

16

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 17 of 24

amended complaint only those facts and documents he believes plausibly support a
violation of his constitutional rights.
CONCLUSION

The motion to dismiss is GRANTED. However, plaintiff is granted leave to file a second
amended complaint as to his claim for denial of access to the courts against defendants C.O.
McNeil, C.O. Sposato, C.O. Peterson, C.O. Wesley, and C.O. Wells; his deliberate indifference
to serious medical needs claim against defendant C.O. Wesley; and his retaliation claim against
C.O. Sposato in accordance with the instructions above.

Plaintiff shall file his second amended complaint by no later than February 8, 2021, using
the second amended complaint form attached to this Opinion and Order. If plaintiff fails to file
a second amended complaint or seek additional time to do so by February 8, 2021, the
Court will deem plaintiff to have abandoned this case and will direct the Clerk to enter
judgment in defendants’ favor, and close the case.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is instructed to terminate the motion. (Doc. #26).

Dated: December 23, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

17

 
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 18 of 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

SECOND
(In the space above enter the full name(s) of the plaintiff(s).) AMENDED
COMPLAINT
-against- under the Civil Rights Act,

42 U.S.C. § 1983

 

 

Jury Trial: O Yes a No

(check one)

(9 civ. UL82L ve)

 

 

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). Ifyou
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
PartI. Addresses should not be included here.)

I. Parties in this complaint:

A. List your name, identification number, and the name and address of your current place of
confinement. Do the same for any additional plaintiffs named, Attach additional sheets of paper

as necessary.

 

 

 

 

 

Plaintiff’s Name
ID#
Current Institution
Address
B. List all defendants’ names, positions, places of employment, and the address where each defendant

may be served. Make sure that the defendant(s) listed below are identical to those contained in the
above caption. Attach additional sheets of paper as necessary.

Defendant No. 1 Name Shield #
Where Currently Employed
Address

 

 

 

Rev. 01/2010 1

 
 

 

Who did
what?

 

 

 

 

What
happened
to you?

 

 

Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 19 of 24

Defendant No. 2 Name Shield #
Where Currently Employed
Address

 

 

 

Defendant No. 3 Name Shield #
Where Currently Employed
Address

 

 

 

Defendant No. 4 Name Shield #
Where Currently Employed
Address

 

 

 

Defendant No. 5 Name Shield #
Where Currently Employed
Address

 

 

 

II. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events giving
rise to your claims. Do not cite any cases or statutes. If you intend to allege a number of related claims,
number and set forth each claim in a separate paragraph. Attach additional sheets of paper as necessary.

 

 

 

 

 

 

A. In what institution did the events giving rise to your claim(s) occur?

B. Where in the institution did the events giving rise to your claim(s) occur?

C. What date and approximate time did the events giving rise to your claim(s) occur?
D. Facts:

 

 

 

 

Rev. 01/2010 2
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 20 of 24

 

 

 

 

 

 

 

 

|

 

 

 

 

 

Was
anyone
else
involved?

 

 

 

 

 

 

 

 

 

 

Who else
saw what
happened?

 

 

Ill. Injuries:

 

If you sustained injuries related to the events alleged above, describe them and state what medical
treatment, if any, you required and received.

 

 

 

 

 

 

 

 

 

 

IV. Exhaustion of Administrative Remedies:

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be
brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” Administrative remedies are also known as grievance procedures.

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Rev. 01/2010 3
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 21 of 24

If YES, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

 

 

B. Does the jail, prison or other correctional facility where your claim(s) arose have a grievance
procedure?
Yes No Do Not Know

C. Does the grievance procedure at the jail, prison or other correctional facility where your claim(s)

arose cover some or all of your claim(s)?

Yes No Do Not Know

If YES, which claim(s)?

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose?

Yes No

If NO, did you file a grievance about the events described in this complaint at any other jail,
prison, or other correctional facility?

 

 

 

 

 

Yes No
E, If you did file a grievance, about the events described in this complaint, where did you file the
grievance?
1. Which claim(s) in this complaint did you grieve?
2. What was the result, if any?
3. What steps, if any, did you take to appeal that decision? Describe all efforts to appeal to

the highest level of the grievance process.

 

 

 

 

F. If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

 

 

Rev, 01/2010 4
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 22 of 24

 

 

 

2. If you did not file a grievance but informed any officials of your claim, state who you
informed, when and how, and their response, if any:

 

 

 

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

 

 

 

 

 

 

 

Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.
V. Relief:

State what you want the Court to do for you (including the amount of monetary compensation, if any, that

you are seeking and the basis for such amount).

 

 

 

 

 

 

 

 

 

 

 

Rev. 01/2010 5
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 23 of 24

 

 

 

VIL Previous lawsuits:

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

Oo .
n action?

these
claims

|
|
|
|

 

Yes No

 

 

B. If your answer to A is YES, describe each lawsuit by answering questions 1 through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another sheet of paper, using
the same format.)

1. Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2.Court (if federal court, name the district; if state court, name the county)

 

Docket or Index number

 

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Nn wn BP WwW

Is the case still pending? Yes No

 

If NO, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was there
judgment in your favor? Was the case appealed?)

 

 

 

 

 

On C. Have you filed other lawsuits in state or federal court otherwise relating to your imprisonment?

other Yes No
claims _—_ -_

 

 

 

 

D. If your answer to C is YES, describe each lawsuit by answering questions 1 through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using
the same format.)

1. Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2. Court (if federal court, name the district; if state court, name the county)

 

Docket or Index number

 

4. Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Rev. 01/2010 6
Case 7:19-cv-11821-VB Document 34 Filed 12/23/20 Page 24 of 24

6. Is the case still pending? Yes No

 

If NO, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was there
judgment in your favor? Was the case appealed?)

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this day of , 20_

Signature of Plaintiff

 

Inmate Number

 

Institution Address

 

 

 

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and provide
their inmate numbers and addresses.

I declare under penalty of perjury that on this day of , 20__, I am delivering

this complaint to prison authorities to be mailed to the Pro Se Office of the United States District Court for

the Southern District of New York.

Signature of Plaintiff:

 

Rev. 01/2010 7
